            Case 1:18-cr-00306-ER Document 55 Filed 12/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

               -against-                                              ORDER

KASHEEN SAMUELS,                                                   18-cr-306 (ER)

                             Defendant.


Ramos, D.J.:

       The jury trial previously scheduled to commence on February 15, 2021, is hereby

rescheduled, and the following case scheduling order is hereby adopted:

       1.       The trial will commence on Monday, July 26, 2021 at 9:30 AM.

       2.       Motions in limine are due June 28, 2021 and oppositions are due July 12, 2021.

       3.       Proposed jury instructions, voir dire questions, and verdict sheet are due June 28,
                2021 and objections thereto are due July 12, 2021.

       4.       The Final Pretrial Conference will be held on Thursday, July 22. 2021, at 2:00
                PM.

       It is SO ORDERED.

Dated: New York, New York
       December 10, 2020

                                                             ___________________________
                                                             Edgardo Ramos, U.S.D.J.
